Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 1 of 19 PageID# 1386




                          Exhibit 26
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 2 of 19 PageID# 1387




                           Thursday, October 3, 2019
    Sarah Manfroni
                                                                   9:29 AM
     Yo...
    Sarah Manfroni

     We should talk at some point today                            9:29 AM




Exhibit Page 1                            Page 8
                                                                Lombardo000490
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 3 of 19 PageID# 1388
    Sarah Manfroni

     But extremely low key...                                                        9:29 AM

    Sarah Manfroni

     I know some stuff i probably shouldn’t know                                     9:29 AM

                                                                          Butch

                                                Ok... you let me know when           9:32 AM

    Sarah Manfroni

     Ok you just have to keep this all super quiet. I can’t lose my job              9:32 AM

                                                                          Butch

          I know... you can’t tell anyone about the buyout or else that for          9:33 AM
          sure won’t happen
    Sarah Manfroni

     I won’t                                                                         9:33 AM

                                                                          Butch

     Eli told me I can just go home today but I didn’t drive on myself               9:37 AM

    Sarah Manfroni

     Uber?                                                                           9:37 AM

                                                                          Butch

     Yea I thought about it... do you want to talk when everyone goes to             9:38 AM
     lunch?
    Sarah Manfroni

     I’d offer to drive you home but i have an appointment at 12:15                  9:38 AM

    Sarah Manfroni

     Ya I’m trying to think of a good time                                           9:38 AM

                                                                          Butch

                                And I am pretty far the opposite direction           9:38 AM

    Sarah Manfroni

     Ya that too                                                                     9:38 AM

                                                                          Butch

         Did yo say you have an appointment at 12:15? Is that out of the             10:45 AM
         office or like a demo?




Exhibit Page 2                               Page 9
                                                                                  Lombardo000491
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 4 of 19 PageID# 1389
    Sarah Manfroni

     It’s just a nail appointment downtown. Do you wanna grab lunch                  10:46 AM
     around 11:30 or so?
                                                                          Butch

        I have a quick call at 11:30 but I will walk with you at like 11:45 if       10:46 AM
        that works?
    Sarah Manfroni

     Ya that works...you’re probably going to wanna leave work after we              10:47 AM
     talk
                                                                          Butch

                                               Can you give me a little hint?        10:47 AM

                                                                          Butch

           I mean I am pretty much done now and just going through the               10:48 AM
           motions
    Sarah Manfroni

     You getting pushed out is 100% Eli’s idea                                       10:48 AM

    Sarah Manfroni

     He told me about 1.5 weeks ago                                                  10:48 AM

                                                                          Butch

           Oh I know... I told Wilson that same thing... if I were him I would       10:48 AM
           probably want it to
    Sarah Manfroni

     Why do you think he’d want you gone?                                            10:48 AM

    Sarah Manfroni

     He proposed a buy out to Chris and Leslie of 80k                                10:49 AM

                                                                          Butch

     I’m the only one that doesn’t “fall in line” with what he has planned           10:49 AM

    Sarah Manfroni

     Leslie said it “would make her sick to give you a dime.”                        10:49 AM

                                                                          Butch

                                                            For me to leave?         10:49 AM

    Sarah Manfroni

     Yes                                                                             10:49 AM



Exhibit Page 3                               Page 10
                                                                                  Lombardo000492
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 5 of 19 PageID# 1390
                                                                         Butch

     I’m actually fine with that... if they don’t pay me I will do everything       10:49 AM
     I can to ruin this place
    Sarah Manfroni

     So i guess Eli’s waiting to see what they come back with now                   10:49 AM

    Sarah Manfroni

     Ya i don’t blame you. It’s awful and I’m sorry but fuck Eli. He should         10:50 AM
     have never told me.
    Sarah Manfroni

     And he’s a coward to put the blame on Chris and Leslie                         10:50 AM

    Sarah Manfroni

     Also-do not go to Indy. You going does everyone a favor                        10:51 AM

                                                                         Butch

       I had a pretty good idea it was him... he is the one that always
       wanted it this way and I (with Wilson somewhat) are the ones not             10:51 AM

       on board
                                                                         Butch

                                                                       Why?         10:51 AM

    Sarah Manfroni

     Yep and that’s exactly what he told me                                         10:51 AM

    Sarah Manfroni

     Because they’ll have to find someone else to go and there’s literally          10:52 AM
     no one
    Sarah Manfroni

     Stephanie knows too but you can only imagine how happy she is                  10:52 AM

                                                                         Butch

                                               I hate her so fucking much           10:52 AM

    Sarah Manfroni

     I’m leaving too                                                                10:52 AM

    Sarah Manfroni

     When I’m back from my trip                                                     10:52 AM

                                                                         Butch

                                                                     Really?        10:52 AM



Exhibit Page 4                             Page 11
                                                                                 Lombardo000493
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 6 of 19 PageID# 1391
    Sarah Manfroni

     Ya                                                                                10:53 AM

    Sarah Manfroni

     But please don’t say anything about me telling you anything                       10:53 AM

                                                                            Butch

      I know you hated it here and sorry it was an awful decision to take              10:53 AM
      this job
                                                                            Butch

                                                             I won’t I promise         10:53 AM

    Sarah Manfroni

     I just can’t work for people like Eli, Chris and Leslie...they’re some            10:53 AM
     of the worst humans I’ve ever been in contact with
                                                                            Butch

      They really are... I can’t believe Eli wants to stay... did he tell you he       10:54 AM
      ate at their house when he was down there?
                                                                            Butch

           He didn’t tell me but I found out through his wife at Keyfactor             10:54 AM

    Sarah Manfroni

     Yep! He was all buddy buddy with them. Makes me sick. I didn’t                    10:54 AM
     think he was like that...
    Sarah Manfroni

     Just fuck them before they fuck you                                               10:55 AM

                                                                            Butch

                Yea he still never told me that... I just act like I didn’t know       10:55 AM

                                                                            Butch

          Oh I can fuck them at any point... I will just call all my clients and       10:55 AM
          tell them what they did and they should look at EMSI
    Sarah Manfroni

     You should                                                                        10:56 AM

                                                                            Butch

     Eli is gonna be in trouble when you leave... you were one of his top              10:56 AM
     draft picks




Exhibit Page 5                                Page 12
                                                                                    Lombardo000494
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 7 of 19 PageID# 1392
    Sarah Manfroni

     That’s too bad. He’s a shitty person                                           10:56 AM

                                                                         Butch

                     Did you already find another job? Cutting down trees?          10:57 AM

    Sarah Manfroni

     Haha not yet but I’ll find something. I’m not worried about that. All
     i know is that i can’t stay here. I knew that months ago and now all           10:58 AM

     of this?
                                                                         Butch

      I’m gonna go out the back door... want to meet in front of Heinans            11:30 AM
      in like 10 minutes?
    Sarah Manfroni
                                                                                    11:30 AM

                                                                         Butch

                                          I’m at the corner of Euclid and 9th       11:41 AM

                                                                         Butch

                                                                                    11:41 AM
                                                                In the shade
    Sarah Manfroni

     Total drug deal                                                                11:53 AM


                             Wednesday, October 16, 2019
                                                                         Butch
                                                                                    7:09 PM
                             Everything go well with your meeting with Eli?
    Sarah Manfroni

     Oh I got yelled at for going to Italy                                          7:40 PM

    Sarah Manfroni

     Even tho it was approved vacation time before i started                        7:40 PM

    Sarah Manfroni

     I guess Chris, Leslie and Sharon were all upset                                7:42 PM

    Sarah Manfroni

     I can’t do it...i don’t think i can even make it to the end of the year        7:42 PM

                                                                         Butch

                                                           Wow that is awful        7:47 PM




Exhibit Page 6                               Page 13
                                                                                 Lombardo000495
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 8 of 19 PageID# 1393
    Sarah Manfroni

     Yep! Welcome back!                                                            7:47 PM

                                                                        Butch

             I fucking hate all of those people... they are just bad people        7:48 PM

    Sarah Manfroni

     Same...Bobby told me i should go work for EMSI too                            7:49 PM


                             Thursday, October 17, 2019
                                                                        Butch

       So Eli and I talked this morning and as I expected they
       (management) are not sure what they want to do now and are
       getting cold feet about me leaving... they said that they need              8:37 AM

       “more time” to think about it so Eli has no idea what to do... he is
       hoping they have something for me next week one way or the
       other but he isn’t sure
    Sarah Manfroni

     Sooooo now they’re not getting rid of you? This makes no sense.
     You can’t threaten someone’s job like that and then be like “oh just          8:38 AM

     kidding.”
    Sarah Manfroni

     What are you going to do?                                                     8:38 AM

                                                                        Butch

      Oh no I am still gone but they need to figure out if they are gonna
      pay me and I go peacefully or they fire me and try to deal with the          8:41 AM

      consequences
    Sarah Manfroni

     Eli told me the number they first presented to him was insulting              9:04 AM

    Sarah Manfroni

     Hate them                                                                     9:04 AM

    Sarah Manfroni

     Eli and Stephanie are going to the Celine Dion concert together               10:04 AM
     tomorrow...




Exhibit Page 7                              Page 14
                                                                                Lombardo000496
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 9 of 19 PageID# 1394
                                                                         Butch




                                                                                    10:05 AM




    Sarah Manfroni




                                                                                    11:18 AM




                                                                         Butch

                                                                      WOW           11:31 AM

    Sarah Manfroni

     I’m so sorry...                                                                11:34 AM

    Sarah Manfroni

     Fucking bullshit                                                               11:34 AM

                                                                         Butch

                            I think Eli blocked my phone... I can’t call him        11:38 AM

    Sarah Manfroni

     Like his cell phone?                                                           11:39 AM

    Sarah Manfroni

     I have a couple numbers for him                                                11:40 AM

    Sarah Manfroni

     He’s definitely still on the phone right now                                   11:40 AM

                                                                         Butch

       Yea... he did just text me but I tried calling 3 times and it wouldn’t       11:41 AM
       ring


Exhibit Page 8                             Page 15
                                                                                 Lombardo000497
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 10 of 19 PageID# 1395
     Sarah Manfroni




                                                                                    11:41 AM



            Eli Auerbach.vcf



      All numbers i have for him                                                    11:41 AM

     Sarah Manfroni

      They’re turning off your Salesforce                                           11:43 AM

                                                                         Butch

                                            They already did... and my email        11:44 AM

     Sarah Manfroni

      If you want a report of your clients...i will run one for you                 11:44 AM

                                                                         Butch

       I’m good there..: but I might need your Salesforce to pull my sales          11:44 AM
       numbers over time for my next job
     Sarah Manfroni

      I got you                                                                     11:45 AM

                                                                         Butch

                                                                  Thank you!        11:45 AM

     Sarah Manfroni


                                                                                    11:46 AM



                                                                         Butch

                               Sorry you’re not allowed to talk to me now           3:12 PM

     Sarah Manfroni

      This whole thing is completely unreal. How are you?                           3:16 PM

                                                                         Butch

        Alright I guess... kind of weird that today was my last day but it is       3:17 PM
        what it is



 Exhibit Page 9                              Page 16
                                                                                 Lombardo000498
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 11 of 19 PageID# 1396
                                                                         Butch

                              Stephanie sent me a text... I fucking hate her        3:17 PM

                                                                         Butch

              As soon as they sent the “you can’t talk to him” a handful of         3:18 PM
              people sent it to me... crazy day
     Sarah Manfroni

      What the fuck did she say? I hate her so much                                 3:26 PM

     Sarah Manfroni

      & no ones going to tell me who i can and can’t talk to                        3:26 PM

     Sarah Manfroni

      I’m a grown ass woman                                                         3:26 PM

                                                                         Butch

         “I know Sarah is in touch, but i hope you’re okay and if you need          3:26 PM
         anything please don’t hesitate to let me know.”
     Sarah Manfroni

      That’s the fakest shit I’ve ever read                                         3:27 PM

                                                                         Butch

                                 I know she is the only one I didn’t reply to       3:28 PM

     Sarah Manfroni

      I love how we have a company meeting to meet dogs in Richmond                 3:29 PM
      but John communicates this over slack...
                                                                         Butch

          Yea not a good look... they always spin it that it’s the employees        3:29 PM
          fault so we will see what they say when they get rid of me
     Sarah Manfroni

      You’re still an employee? I truly don’t understand their end game             3:30 PM

                                                                         Butch

                                   Did you not get the 2nd slack message?           3:30 PM




 Exhibit Page 10                              Page 17
                                                                                 Lombardo000499
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 12 of 19 PageID# 1397
                                                                    Butch




                                                                               3:30 PM




     Sarah Manfroni

      Oh i got it                                                              3:32 PM

     Sarah Manfroni

      I just don’t understand. Usually when you ask an employee to leave
      and shut off their access to everything...they are no longer an          3:33 PM

      employee. Just hella confusing
                                                                    Butch

                             Yea they have no idea what they are doing         3:33 PM

                                                                    Butch

          https://www.eonetwork.org/octane-magazine/special-features/          5:17 PM
          howtomaketopsalespersonquit
     Sarah Manfroni

      Spot on                                                                  5:20 PM

     Sarah Manfroni

      Have you heard anything more?                                            5:21 PM

                                                                    Butch

      Heard from Aisha that they will have something for me by Monday.         6:03 PM
      We shall see

                             Monday, October 21, 2019
     Sarah Manfroni
                                                                               9:25 AM
      Any word yet?



 Exhibit Page 11                           Page 18
                                                                            Lombardo000500
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 13 of 19 PageID# 1398
                                                                           Butch

                                        Nope... I doubt they will do anything         9:32 AM

     Sarah Manfroni

      Fuckers                                                                         9:42 AM

                                                                           Butch

                                 Yea... I doubt they will even reach out today        9:43 AM

     Sarah Manfroni

      What’s your plan then?                                                          9:46 AM

     Sarah Manfroni

      Eli told us all on Friday he doubts you will do anything to ruin the            9:46 AM
      company
     Sarah Manfroni

      I was like wow you’re a bigger idiot than i thought                             9:46 AM

                                                                           Butch

                        I will go work for EMSI and try to ruin the company...        9:49 AM

                                                                           Butch

                      Why would I let them fuck me and do nothing about it            9:50 AM

     Sarah Manfroni

      You should                                                                      9:50 AM

     Sarah Manfroni

      Exactly                                                                         9:50 AM

                                                                           Butch

                                               How’s it going with you there?         9:51 AM

                                                                           Butch

                                              I have a call with Aisha at 12:30       12:12 PM

     Sarah Manfroni

      Good luck...let me know how it goes...                                          12:20 PM

                                                                           Butch

       They are screwing me and Eli is a huge part of it... I got some legal          1:02 PM
       letter outlining all of our 1 on 1 discussions
     Sarah Manfroni

      Saying what? Like personal conversations?                                       1:04 PM




 Exhibit Page 12                              Page 19
                                                                                   Lombardo000501
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 14 of 19 PageID# 1399
                                                                          Butch

        They are threatening me with a legal letter that I am blackmailing           1:04 PM
        them
                                                                          Butch

                                            Well I am trying to “extort” them        1:05 PM

     Sarah Manfroni

      Oh wow...                                                                      1:21 PM

     Sarah Manfroni

      That’s definitely from Eli                                                     1:21 PM

     Sarah Manfroni

      I heard him say something about ‘“slanderous” and “disrespectful”              1:43 PM
      behavior on the phone last week
     Sarah Manfroni

      What a manipulative piece of shit                                              1:47 PM

                                                                          Butch

       Isn’t he the one the brought up the buyout? Now they are saying I             1:59 PM
       was the one holding them hostage or some shit
     Sarah Manfroni

      Oh ya. He told me word for word “I’m trying to do right by rick and            2:02 PM
      get him the largest payout possible.”

                              Wednesday, October 30, 2019
                                                                          Butch

       So I guess my attorney sent some letter last week and now we are              5:02 PM

       just waiting for their response... we shall see
     Sarah Manfroni

      So very manly!!                                                                5:23 PM

     Sarah Manfroni

      I overheard Eli talking yesterday about the back and forth a little
      and they mentioned something about being “genuinely concerned                  5:24 PM

      that you have an actual case.” I’m like “oh no fucking shit.”
     Sarah Manfroni

      Idiots                                                                         5:24 PM




 Exhibit Page 13                              Page 20
                                                                                  Lombardo000502
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 15 of 19 PageID# 1400
     Sarah Manfroni

      I mean...i hate it. It’s chaos and very disorganized. I really hate
      Stephanie and Eli’s getting to be just as bad. Those two are                     5:25 PM

      inseparable and it’s nauseating.
     Sarah Manfroni

      I don’t know how long I’ll last but I’m trying to see it through the             5:25 PM
      end of the year. We’ll see i guess
                                                                            Butch

      You should try and hold on as long as you can and save as much of
      that commission as you can so once you finally can’t take it                     5:29 PM
      anymore you will have a few months to live off of... you should
      make some good money in the coming months
                                                                            Butch

      I don’t understand why he loves Stephanie so much... literally every             5:30 PM
      other person at that place hates her
                                                                            Butch

                          I just got a copy of the letter we sent them today           5:31 PM

                                                                            Butch

                                                              It’s pretty good         5:31 PM

     Sarah Manfroni

      Good! I hope you get everything you deserve                                      6:22 PM


                              Tuesday, November 26, 2019
     Sarah Manfroni
                                                                                       9:53 AM
      Hey! Where should i apply? I’m fucking done with this circus
                                                                            Butch

                                               Really? What happened now?!             9:55 AM

     Sarah Manfroni

      That new structure we were supposed to move to? It just got shut                 9:56 AM
      down by Leslie
     Sarah Manfroni

      Also...the only person getting commission this month is Stephanie                9:56 AM
      and i literally can’t stomach that shit
                                                                            Butch

                             What new structure? The 60K and territories?              9:57 AM




 Exhibit Page 14                             Page 21
                                                                                    Lombardo000503
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 16 of 19 PageID# 1401
                                                                          Butch

                                  Call me on your lunch or whenever you can          9:57 AM

     Sarah Manfroni

      Yep                                                                            9:58 AM

     Sarah Manfroni

      Ok i will                                                                      9:58 AM

                                                                          Butch

      My letters went out yesterday so I wonder if that had something to             10:00 AM
      do with it
     Sarah Manfroni

      Letters?                                                                       10:01 AM

                                                                          Butch

            I’ll tell you about it when we talk... but demand letters from the       10:01 AM
            attorneys
     Sarah Manfroni

      Oooooooo                                                                       10:02 AM

     Sarah Manfroni

      Juicy                                                                          10:02 AM

                                                                          Butch




                                                                                     10:03 AM




     Sarah Manfroni

      Stephanie just got a raise and a promotion lol                                 4:15 PM

     Sarah Manfroni

      I can’t make this shit up                                                      4:16 PM

                                                                          Butch

                                                                   For what?         4:16 PM




 Exhibit Page 15                             Page 22
                                                                                  Lombardo000504
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 17 of 19 PageID# 1402
                                                                         Butch

                                                                That can’t be       4:17 PM

     Sarah Manfroni

      It’s true i swear                                                             4:18 PM

     Sarah Manfroni

      Senior account manager lol                                                    4:18 PM

     Sarah Manfroni

      Base of 65k                                                                   4:18 PM

                                                                         Butch

                                        WOW... something is going on there          4:18 PM

                                                                         Butch

                              So Wilson must have gotten a raise too I hope         4:19 PM

     Sarah Manfroni

      Wilson and Stephanie are at the same level now                                4:20 PM

     Sarah Manfroni

      It’s very very shady                                                          4:20 PM


                                Monday, December 2, 2019
     Sarah Manfroni
                                                                                    9:23 AM
      Is today the big day?
                                                                         Butch

         Yep... I assume we won't hear from them and we will just have to           11:37 AM
         proceed with the next steps
     Sarah Manfroni

      Crazy!!                                                                       11:45 AM

                                                                         Butch

                                  I still can't believe that she got promoted       11:54 AM

     Sarah Manfroni

      It's nauseating                                                               12:00 PM

     Sarah Manfroni

      Wilson and i are both refusing to talk to the Chmura attorney                 12:57 PM




 Exhibit Page 16                              Page 23
                                                                                 Lombardo000505
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 18 of 19 PageID# 1403
                                                                        Butch

           If it’s best for you guys to do you should... I don’t want anyone       12:59 PM
           getting in trouble
     Sarah Manfroni

      Literally give zero fucks                                                    1:06 PM

     Sarah Manfroni

      Sarah.manfroni@gmail.com                                                     6:31 PM

     Sarah Manfroni

      Thank you!!                                                                  6:31 PM


                                  Friday, December 6, 2019
     Sarah Manfroni
                                                                                   11:16 AM
      Was last night super awkward?!
     Sarah Manfroni




                                                                                   11:16 AM




                                                                        Butch

                                     Yes... very awkward handshake and hello       11:17 AM




 Exhibit Page 17                                Page 24
                                                                                Lombardo000506
Case 3:19-cv-00813-REP Document 35-26 Filed 05/15/20 Page 19 of 19 PageID# 1404
                                                                         Butch




                                                                                    11:18 AM




                                                      Nice glasses by the way       11:18 AM

     Sarah Manfroni

      He’s so stoopid                                                               11:24 AM


                             Tuesday, December 10, 2019
     Sarah Manfroni
                                                                                    2:00 PM
      What’s going on home slice?

                             Monday, December 16, 2019
     Sarah Manfroni
                                                                                    9:39 AM
      Eli got fired this morning
                                                                         Butch

                                                                       WOW          9:41 AM

     Sarah Manfroni

      Yep                                                                           9:41 AM




 Exhibit Page 18                            Page 25
                                                                                 Lombardo000507
